Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9-11, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Maillot et al. (US 20180270517, hereinafter Maillot) in view of Matthews et al. (US 20180205990, hereinafter Matthews.)
Regarding claim 1, “A method for providing online media content, comprising: providing online audiovisual media, to a client device, to be displayed to a user” Maillot teaches (¶004) computing device 102 receives media item from a media source 104; (¶0041) media source is remotely located on the internet (i.e., online); (¶0049) audiovisual playback component plays the media item; (¶0050) media item has audio stream and video stream.

A to “and in response to detecting that the user's attention has returned to the client device, providing a modified version of the audiovisual media to the client device, to be displayed to the user.” Maillot teaches (¶0036 and ¶0052) once user turns their attention back to the stream/media, speeding up playback of the paused stream until resynchronized; (¶0065-¶0066, ¶0068) determine whether attention has been diverted from display device and then back towards the display device; (¶0002-¶0003, ¶0034-¶0035, and ¶0097-¶0099) once user’s attention is back to the stream providing a compressed presentation/digest of the video content. 
Mailot alone does not teach “wherein the modified version of the audiovisual media includes additional content selected based on inferred interests of the user, and wherein the additional content is interspersed with the original content of the audiovisual media.” However, Matthews teaches (Fig. 12) infer a viewing amount representing how much the viewers viewed the first 

Regarding claim 2, “The method of claim 1, wherein providing a modified version of the audiovisual media further includes one or more of: providing a section of the audiovisual media that was displayed during a time the user was inattentive, skipping the provision of a section of the audiovisual media that was displayed during the time the user was inattentive, and providing a summary of the section of the audiovisual media that was displayed during the time the user was inattentive.” Maillot teaches (¶0036 and ¶0052) once user’s attention is back to the stream, speeding up playback of the paused stream until resynchronized; (¶0002-¶0003, ¶0034-¶0035, and ¶0097-¶0099) once user’s attention is back to the stream providing a compressed presentation/digest of the video content.

Regarding claim 4. “The method of claim 1, wherein providing a modified version of the audiovisual media includes one or more of: providing a modified type of audiovisual media, and providing audiovisual media having a modified level of difficulty.” Maillot teaches (¶0136-¶0137) digest is presented as a single block of text (e.g., in the manner of movie credits.)

Regarding claim 5, “The method of claim 4, wherein providing a modified type of audiovisual media includes substituting the audiovisual media with one of: audio content, visual content, and textual content.” Maillot teaches (¶0136-¶0137) digest is presented as a single block of text (e.g., in the manner of movie credits.)

Regarding claim 9, “The method of claim 1, wherein detecting that the user is inattentive and attentive relative to the displayed audiovisual media includes: recording, by the client device, images or video of the user while the user watches the audiovisual media; and examining the recorded images or video to identify facial expressions or body language of the user that indicates attention or loss of attention.” Maillot teaches (¶0064, ¶0066) cameras are used to determine user presence/attention/gaze, based on the gaze/head orientation determine whether user’s attention has been diverted.

claim 10, “A computer program product for displaying online media content, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions being executable by a processor to cause the processor to perform a method comprising” Maillot teaches (¶0149 and ¶0150) computer implementation (i.e., software stored in memory, run by processor.)
The remainder of the claim is similar to claim 1, thus its rejection is similar to claim 1.

Regarding claim 11, its rejection is similar to claim 2. 

Regarding claim 13, its rejection is similar to claim 4.

Regarding claim 14, its rejection is similar to claim 5. 

Regarding claim 18, its rejection is similar to claim 9. 

Regarding claim 19, its rejection is similar to claims 1 and 10. 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maillot and Matthews in view of Chittella et al. (US 20160191959, hereinafter Chittella.)
claim 3, Maillot and Matthews do not teach “The method of claim 2, further comprising: making a decision about providing a section of the audiovisual media that was displayed, skipping, and providing a summary, based on one or more of: the user's area of expertise, and the user's prior content viewing.” However, Chittella teaches (¶0022 and ¶0052) creating a summary for missed portions of a program; (¶0020 and ¶0041) certain words in the summary are replaced with words that have a clearer meaning, even fluent English speakers may not be used to current slang from other geographic locations (i.e., outside area of expertise), so certain words that would be unfamiliar or otherwise difficult to understand in the local region could be automatically replaced in the caption window with words that are more common or that are more likely to be understood. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the system of Maillot and Matthews that provides a textual/caption summary/digest after users turn their attention back to the media with the word replacement as taught by Chittella in order to give users a better understanding of the missed content. 

Regarding claim 12, its rejection is similar to claim 3.

Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maillot and Matthews in view of Winograd et al. (US 20140071342, hereinafter Winograd.)
claim 6, Maillot and Matthews do not teach “The method of claim 5, wherein the substitution is made in response to a determination relating to the user's preferred learning style.” However, Winograd teaches (¶0058) content can be tailored to provide a specific level of vocabulary. For example, a second content associated with a Shakespearean movie can include one or more dialog or speech tracks (or closed-caption tracks) that substitute easy-to-understand phrases in place of more sophisticated words or less commonly used phrases.  The easy-to-understand phrases enable a person with a limited vocabulary, or with a learning disability, to fully comprehend the first content.  In some embodiments, different versions of the second content at different levels of vocabulary is provided.  This way, the level of difficulty of the vocabulary level provided by the second content can be increased or decreased, as needed.  For example, a change in the difficulty level can be signaled by a change in a preference, as illustrated in operation 604 in FIG. 6. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Maillot and Matthews that provides a textual/caption summary/digest after users turn their attention back to the media with the substitution based on difficulty level as taught by Winograd in order to increase the understanding of content by the users.

Regarding claim 7, Maillot and Matthews do not teach “The method of claim 4, wherein providing audiovisual media having a modified level of difficulty includes substituting the audiovisual media with one of: audiovisual media 

Regarding claim 8, “The method of claim 7, wherein the substitution is made in response to a determination relating to the user's learning capabilities and skill level. Winograd teaches (¶0058) content can be tailored to provide a specific level of vocabulary. For example, a second content associated with a 
  
Regarding claim 15, its rejection is similar to claim 6.
 
Regarding claim 16, its rejection is similar to claim 7. 

Regarding claim 17, its rejection is similar to claim 8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gossweiler et al. (US 20080271080) - (¶0087) inferring user interests in order to provide user-targeted ads
Kotaru et al. (US 20080276270) - (¶0035) advertisements are dynamically authored and customized by the inference engine to target the user watching a plurality of targeted television programs.
Dey et al. (US 20170180799) - (¶0004) personalizing the video as it moves forward by analyzing the inferred mood and perception of the viewer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425